DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments (10/4/21 Remarks: page 12, lines 10-20) with respect to the rejection of claims 1-2, 5, 8-9, 13-16, & 20 have been fully considered and are persuasive. The rejection of claims 1-2, 5, 8-9, 13-16, & 20 has been withdrawn. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1 (and dependent claims 2-5 & 21), the art of record does not teach or suggest the recited determination of model parameters associated with a document type, generating the model color profile based on the model parameters, and classifying the target document as having or not having the document type in conjunction with the recited arrangement of dividing an image into segments, determining a set of color parameters and an average color parameter for the segments, generating a target color profile based on the determinations, and comparing the target color profile to a model color profile in order to classify the image.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/S. M. B./
Examiner, Art Unit 2663
/SEAN M CONNER/     Primary Examiner, Art Unit 2663